Exhibit 10.37

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made as of the 20th day of
November, 2003, by and between FV OFFICE PARTNERS, L.P., a Delaware limited
partnership (“Landlord”) and INTERNET CAPITAL GROUP OPERATIONS, INC, a Delaware
corporation (“Tenant”).

 

WITNESSETH THAT:

 

WHEREAS, Landlord leases certain premises (the “Premises”) at Chesterbrook
Corporate Center® in the building located at 690 Lee Road, Wayne, Pennsylvania
(the “Building”) to Tenant pursuant to that certain Lease dated June 30, 2003
(the “Lease”).

 

WHEREAS, subsequent to the execution of the Lease Tenant requested the Premises
be enlarged by approximately 275 rentable square feet (the “Build Out Space”)
and Landlord is agreeable to Tenant’s request.

 

WHEREAS, Landlord and Tenant have agreed to modify the Lease as hereinafter set
forth in order to incorporate the Build Out Space under the terms and conditions
of the Lease;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, and intending to be legally bound, the parties
amend the Lease as follows:

 

1. Landlord has completed the build out of the Build Out Space as part of the
Premises. The date upon which the Build Out Space became available for Tenant’s
occupancy was November 7, 2003.

 

2. Effective November 7, 2003: (i) the Tenant’s Proportionate Share shall be
increased from 9.67% to 10.213%; (ii) for calculation purposes under the Lease
the amount of rentable square feet in the Premises shall be deemed to be
approximately 7,475; (iii) the Build Out Space shall be deemed part of the
Premises as such term is utilized for all purposes under the Lease; and (iv) all
calculations of Fixed Rent and other sums due under the Lease shall be
proportionately increased to reflect the aforementioned increase in the size of
the Premises resulting from the addition of the Build Out Space.

 

3. Tenant represents and warrants to Landlord that it has not employed, dealt
with or negotiated with any broker or agent other than Fox Realty Co. in
connection with this Amendment. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any and all demands, actions, loss, damage or
liability, including, without limitation, reasonable attorneys fees, to which
Landlord may now or hereafter become subject by reason of any claim for
commission, fee or other compensation to any other broker or agent with respect
to the Build Out Space.

 

4. All capitalized terms in this Amendment not otherwise defined herein shall
have the meaning set forth in the Lease. This Amendment may be signed in
counterparts.



--------------------------------------------------------------------------------

5. The individual signing below on behalf of the Tenant represents that s/he has
the authority and power to bind the Tenant.

 

6. The submission by Landlord to Tenant of this Amendment shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises
nor confer any rights or impose any obligations upon either party until the
execution thereof by Landlord and the delivery of an executed original copy
thereof to Tenant.

 

7. All of the recitals set forth above are hereby ratified and confirmed by
Landlord and Tenant and incorporated herein by reference.

 

8. In the event any of the terms of this Amendment are inconsistent with the
terms of the Lease the terms of this Amendment shall take precedence.

 

9. All of the terms, conditions and provisions of the Lease are incorporated
herein by reference as fully as though set forth in this Amendment.

 

10. Landlord and Tenant hereby ratify and confirm the Lease, which, except as
specifically modified herein, shall remain in full force and effect unmodified.

 

11. All exhibits referred to in this Amendment are attached hereto and made a
part hereof.

 

IN WITNESS WHEREOF, Landlord and Tenant have signed and delivered this First
Amendment to Lease the day and year first above written.

 

Landlord:

     

Tenant:

FV OFFICE PARTNERS, L.P.,

a Delaware limited partnership

     

INTERNET CAPITAL GROUP

OPERATIONS, INC., a Delaware corporation

By:  

FVGP, L.L.C., a Pennsylvania limited

liability company, General Partner

      By:  

/s/    Suzanne Niemeyer        

--------------------------------------------------------------------------------

Name:    Suzanne Niemeyer

                Title:    Managing Director By:  

/s/    Robert G. Lee        

               

--------------------------------------------------------------------------------

               

Robert G. Lee

a Member

           

 

-2-